105 Ga. App. 486 (1962)
124 S.E.2d 926
HANSARD
v.
GEORGIA POWER COMPANY.
39276.
Court of Appeals of Georgia.
Decided March 8, 1962.
Walter B. Fincher, Joe Salem, for plaintiff in error.
Smith, Field, Ringel, Martin & Carr, Richard D. Carr, W. Dent Acree, contra.
FRANKUM, Judge.
E. F. Hansard, an employee of Georgia Power Company, while working for his employer, died as a result of a heart attack. His widow filed a claim for compensation under the Workmen's Compensation Law. Compensation was denied. Held:
The mere fact that an employee suffered a fatal heart attack while working for his employer does not, in and of itself, require a finding that the attack was caused by exertion on the part of the employee in the course of his employment. Hoffman v. National Sur. Corp., 91 Ga. App. 414 (85 SE2d 784); Griffeth v. County of Barrow, 92 Ga. App. 698 (89 SE2d 895); Callaway Mills Co. v. Hurley, 100 Ga. App. 781 (112 SE2d 320), s. c. 104 Ga. App. 811 (123 SE2d 7).
"No rule is more firmly established under the workmen's compensation law than that stated in Maryland Casualty Co. v. Hopkins, 71 Ga. App. 175, 177 (30 SE2d 357): `The workmen's compensation act makes the finding of the board upon the facts final and conclusive, and in the absence of fraud such finding cannot be set aside by any court, if there is any competent evidence to support it. [Citations.] The weight and credit to be given to the testimony of the witnesses and also the conflicts in the evidence were matters for determination by the board. [Citations.]'" Wilkins v. Employers Mut. Liab. Ins. Co., 101 Ga. App. 467 (1) (114 SE2d 216).
There is sufficient evidence to support the finding of the State Board of Workmen's Compensation that the employee's duties did not precipitate the heart attack.
The superior court did not err in affirming the award of the State Board of Workmen's Compensation.
Judgment affirmed. Nichols, P. J., and Jordan, J., concur.